Citation Nr: 1027680	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  10-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for vertigo, as 
secondary to service-connected bilateral hearing loss.  

2.  Entitlement to service connection for vertigo, to include as 
secondary to service-connected ear and hearing disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2009 rating decision of the RO.  

Of preliminary importance, the claim of service connection for 
vertigo, as secondary to service-connected bilateral hearing loss 
had been previously denied in a rating decision in March 2007.  
The Veteran filed a notice of disagreement (NOD) in April 2007, 
and was issued a Statement of the Case (SOC) in July 2007.  

Unfortunately, the Veteran failed to perfect a timely appeal to 
the Board, as his VA Form 9, Appeal to Board of Veterans' 
Appeals, received in December 2008, more than 60 days after the 
mailing of the SOC.  

The Veteran's request to reopen via a VA Form 21-4138, Statement 
in Support of Claim, was received in February 2009.  

Although the RO adjudicated this service connection claim on the 
merits in the May 2009 rating decision, the Board is required to 
determine whether new and material evidence has been received 
when a claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  For this reason, the Board has characterized the issue as 
set forth on the title page.  

During the course of his appeal, the Veteran was testified at a 
hearing held at the RO before the undersigned Veterans Law Judge 
in June 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The reopened claim of service connection for vertigo, as 
secondary to service-connected bilateral hearing loss is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  A March 2007 RO decision denied the Veteran's claim of 
service connection for vertigo; he was notified of this action, 
but did not complete a timely appeal.  

3.  The evidence added to the record since the March 2007 
decision is new as it is neither cumulative nor redundant of the 
evidence previously of record and relates to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for vertigo, as secondary to service-
connected bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 3.159 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  


General Legal Criteria

A. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2009).  However, with exception, 38 U.S.C.A. § 5108 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

As noted above, the Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Barnett, supra.  
Further analysis, beyond consideration of whether the evidence 
received is new and material is neither required nor permitted.  
Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  

"New" evidence is defined as existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).  

Furthermore, the Federal Circuit has indicated that evidence may 
be considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  


B.  Secondary Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In cases where 
the veteran cannot establish some of these elements, a veteran 
can instead establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

As to secondary service connection, there must be (1) evidence of 
a current disability; (2) evidence of a service- connected 
disability; and (3) medical evidence establishing a nexus between 
the service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  


Analysis

As noted, in the rating decision in March 2007, the RO denied the 
claim of service connection.  The Veteran was notified in writing 
of this action and his appellate rights, but did not appeal.  38 
U.S.C.A. § 7105.  

The evidence of record at the time of the March 2007 rating 
action included the service treatment records, private and VA 
treatment records, and a VA examination report.  

In a VA Form 21-4138, Statement in Support of Claim, received in 
February 2009, the Veteran petitioned to reopen his claim.  The 
evidence added to the record since the March 2007 RO rating 
decision includes various VA and private treatment records.  

In addition to new medical treatment records, the new evidence 
includes other lay statements by the Veteran in support of the 
claim, including his recent hearing testimony.  

Based on a review of the record, the Board finds the evidence 
added since the March 2007 rating decision provides a more 
complete picture of the circumstances surrounding the origin and 
likely etiology of the vertigo, see Hodge v. West, 115 F.3d 1356, 
1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the VA and private treatment records, and the 
Veteran's oral and written statements are new, in that they are 
evidence that has not been considered by the RO.  They are also 
material, in that they relate to an unestablished fact necessary 
to support the claim.  Therefore, the claim is deemed to be 
reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for vertigo, as secondary to service-
connected bilateral hearing loss, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  




REMAND

The Veteran contends that his vertigo is the result of the 
service-connected bilateral hearing loss.   

By way of a procedural background, in a March 2007 rating 
decision, the RO granted service connection for bilateral hearing 
loss and assigned a 20 percent rating, effective on July 11, 
2006.  As noted, the Veteran filed an NOD in April 2007, and was 
issued an SOC in July 2007.  The Veteran did not perfect a timely 
appeal, as his VA Form 9, Appeal to Board of Veterans' Appeals, 
was received in December 2008, more than 60 days after the 
mailing of the SOC.  

Significantly, the RO initially granted service connection for 
aero-otitis media, chronic, bilateral, Eustachian tube 
insufficiency in May 1947.  A VA examination at that time 
diagnosed middle ear disease and conductive deafness.  

The Board notes that the initial theory of entitlement upon which 
the Veteran based his claim of service connection for vertigo, 
included as secondary to radiation therapy undertaken during 
service.  In a VA Form 21-4138, Statement in Support of Claim, 
received in August 2009, the Veteran asserted, in the 
alternative, that his claim included service connection for 
vertigo as secondary to service-connected hearing loss.  

As noted, service connection may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the Court held that when 
aggravation of a nonservice-connected condition is proximately 
due to or the result of a service-connected condition, a veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  Effective October 10, 2006, VA amended 38 
C.F.R. § 3.310 to implement the holding in Allen.  

The service treatment records are negative for any complaints or 
findings for vertigo.  In fact, the Veteran testified that he 
first experienced problems with his balance approximately 43 
years after service at his recent hearing.  

A March 2007 VA examination report generally found that the 
claimed vertigo was not related to, or a long term complication 
of, any nasopharynx radiation in service.  

The private and VA treatment records, dated from April 2007 to 
the present, indicate diagnosis of, and ongoing treatment for, 
chronic problems with balance, dizzy spells, and vertigo.  

Significantly, a private treatment record, dated in January 2009, 
reflects complaints of needing a walker because tandem gait could 
not be performed, and diagnoses of loss of labyrinthine 
reactivity, unilateral, Parkinson's disease, and gait 
abnormality.  

The physician opined that the Veteran would benefit from 
vestibular rehabilitation to strengthen the inner ear function 
and help collateral ear compensation.  

Moreover, an April 2009 private physician statement indicates 
diagnoses of hypofunction of the vestibular system and 
Parkinson's disease, causing chronic disequilibrium and 
unsteadiness with ambulation.  

Notably, the March 2007 VA examination report did not address the 
nature and likely etiology of the Veteran's claimed vertigo as 
secondary to the service-connected bilateral hearing loss.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this regard, the Board finds that it is necessary to obtain 
another medical opinion to more adequately addresses the medical 
nexus question in light the facts established by the evidence in 
the claims file.  

The Board reminds the Veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate, to include 
reporting for examination.  38 C.F.R. §§ .326, 3.327, 3.655 (b) 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may result in 
an adverse decision.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.  In this regard, the Board notes that the Veteran 
indicated receiving ongoing treatment for his vertigo disorder 
from the Port Charlotte and Venice VA Medical Centers (VAMCs), as 
well as from various private physicians.  Any additional records 
should be obtained and associated with the claims folder.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
(VCAA).  See 38 C.F.R. § 3.159 (2009).  However, identification 
of specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also 
undertake any other development or notification action deemed 
warranted by VCAA prior to readjudicating the claim on appeal.  
The RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
contact the Veteran in order to request 
that he provide sufficient information, and 
if necessary, authorization, to enable the 
RO to obtain any outstanding evidence 
relevant to the claim of service 
connection.  In particular, the RO should 
seek to obtain any outstanding treatment 
records from VA, as well as from any 
private physicians mentioned at the recent 
hearing.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all records referred to by the 
Veteran not already on file.  

2.  After any available records are added 
to the claims file, the RO should schedule 
the Veteran for the appropriate VA 
examination, if feasible, in order to 
determine the nature and likely etiology of 
his claimed vertigo.  

The Veteran's claims file must be reviewed 
by the examiner(s).  All indicated tests 
should be performed and all findings should 
be reported in detail.  

Based on his/her review of the case, the VA 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's current vertigo was due 
to any middle or inner ear disease process 
or other event of his service or otherwise 
was caused or aggravated by the service-
connected ear and hearing disability.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If the 
Veteran fails, without good cause, to 
report to the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


